                                       Case 3:19-cv-07270-WHA Document 208 Filed 04/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT

                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11

                                  12   JAMIE POSTPICHAL, et al.,
Northern District of California




                                                                                            No. C–19–07270–WHA
 United States District Court




                                  13                  Plaintiffs,

                                  14           v.
                                                                                            ORDER DENYING DEFENDANT'S
                                  15   CRICKET WIRELESS, LLC,                               REQUEST FOR EXTENSION AND
                                                                                            SETTING EVIDENTIARY HEARING
                                  16                  Defendant.

                                  17

                                  18
                                            Defendant Cricket seeks a 90-day extension of all deadlines. Plaintiffs opposes any
                                  19
                                       extension. The Court already warned that it would not grant further extensions to the class
                                  20
                                       certification deadline and will not do so for other deadlines either. The extensions are not
                                  21
                                       justified by good cause. In previously claiming that now-produced information was destroyed,
                                  22
                                       defense counsel argued that these documents were unnecessary to their opposition to class
                                  23
                                       certification. Now that Cricket has finally located these documents, it seeks to delay further by
                                  24
                                       extending all deadlines by 90 days. Cricket will not be allowed to buy extra time based on its
                                  25
                                       own failure to timely produce records that it originally insisted did not exist and that were
                                  26
                                       unnecessary. The motion to extend all deadlines by 90 days is DENIED.
                                  27

                                  28
                                       Case 3:19-cv-07270-WHA Document 208 Filed 04/07/21 Page 2 of 2




                                   1        Plaintiffs move for an evidentiary hearing to investigate how Cricket discovered the

                                   2   information recently produced. The motion is GRANTED and the issues raised by the request

                                   3   for an evidentiary hearing and the expert motions will all be addressed at the same time as the

                                   4   class certification motion. The opposition to the motion for an evidentiary hearing should

                                   5   include declarations explaining the answers to the questions raised by plaintiffs’ motion

                                   6   concerning discovery mishaps.

                                   7        In order to leave sufficient time for the Court to review these documents before the

                                   8   hearing on MAY 6, the defendant’s opposition is due APRIL 14TH. The plaintiffs’ reply is due

                                   9   APRIL 27.

                                  10

                                  11        IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: April 7, 2021

                                  14

                                  15
                                                                                              WILLIAM ALSUP
                                  16                                                          UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
